859 F.2d 241
273 U.S.App.D.C. 265
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John DOEv.William H. WEBSTER, Director Central Intelligence, Appellant.
No. 85-5291.
United States Court of Appeals, District of Columbia Circuit.
Sept. 29, 1988.

Before HARRY T. EDWARDS, RUTH B. GINSBURG and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The Supreme Court in its decision of June 15, 1988, found that a constitutional claim based on an individual discharge may be reviewed by the District Court.  Accordingly, upon consideration thereof, and of the mandate of the Supreme Court received on August 26, 1988, we now


2
ORDER this case remanded to the District Court for consideration of colorable constitutional claims arising out of the actions of the Director.  On remand the District Court should thus address plaintiff's constitutional claims and the propriety of the equitable remedies sought.


3
The Clerk is directed to promptly transmit a certified copy of this judgment to the District Court.